Citation Nr: 0411706	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left hip disability, 
on a direct basis and as secondary to the service-connected 
residuals of a right ankle sprain including traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1961 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
issue on appeal.  

Also by the April 2002 rating action, the RO denied the issue 
of entitlement to service connection for a right ankle 
disability.  Following receipt of notification of the 
decision, the veteran filed a notice of disagreement with the 
denial of this service connection claim.  After receiving 
additional evidence, and specifically by a May 2003 rating 
action, the RO granted service connection for residuals of a 
right ankle sprain, including traumatic arthritis, and 
awarded a 20 percent evaluation to this disability, effective 
from November 2001.  The veteran has not expressed 
disagreement with the rating or effective date assigned to 
his service-connected right ankle disability.  As such, a 
claim regarding the veteran's right ankle condition is not 
before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran does not exhibit left hip disability that is 
related to his period of active duty or to his service-
connected right ankle disability.  


CONCLUSION OF LAW

A left hip disability was not incurred in, or aggravated by, 
active military duty and is not proximately due to, or the 
result of, the service-connected residuals of a right ankle 
sprain including traumatic arthritis.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a letter dated in February 2002 as well as the statement 
of the case (SOC) issued in May 2003, the RO informed the 
veteran of the provisions of the VCAA, the criteria used to 
adjudicate his service connection claim, the type of evidence 
needed to substantiate this issue, as well as the specific 
information necessary from him.  Further, the May 2003 SOC 
also advised the veteran of the evidence of record and of the 
reasons and bases for the decision.  In addition, the 
February 2002 letter specifically notified the veteran that 
VA would assist in obtaining identified records but that it 
was his duty to give enough information to enable VA to 
obtain any such available additional records.  

Moreover, in the February 2002 letter, the RO notified the 
veteran of his opportunity to "[t]ell . . . [the agency] 
about any additional information or evidence that . . . [he] 
want[ed] . . . [the agency] to try to get for . . . [him]."  
This statement, which references the veteran's opportunity to 
provide VA with information describing additional evidence, 
appears to satisfy the "fourth element" of the VCAA notice 
requirements (which stipulates that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").  

Further, the Board notes that the RO informed the veteran of 
the specific information necessary from him and of his 
opportunity to submit any pertinent evidence in the February 
2002 letter, which was issued prior to the initial denial of 
his service connection claim in April 2002.  Consequently, 
the Board finds no defect in terms of the timing of the VCAA 
notice requirement.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Further, the veteran has undergone a pertinent VA examination 
during the current appeal.  

The Board declines to obtain a medical examination and nexus 
opinion with respect to the claim of service connection for 
left hip disability because there is no evidence of pertinent 
disability in service or in the years following service.  
Thus, there is no true indication that the veteran has 
pertinent disability that is associated with service or a 
service-connected disability.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Indeed, in view of the absence of 
abnormal findings in service, the negative examination 
performed at separation from service, and the lack of any 
finding of chronic left hip disability at the present, any 
opinion relating current disability to service  or a service-
connected disability would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue on appeal would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

Service medical records reflect treatment for a very minimal 
ankle sprain in June 1967.  Subsequently, between May and 
August 1968, the veteran was treated for a sprain of the 
lateral collateral ligaments of his right ankle.  X-rays 
taken of his right ankle in May 1968 showed no abnormalities 
of this joint.  Treatment included a short leg cast.  Repeat 
X-rays taken of the veteran's right ankle in July 1968 were 
normal.  At a follow-up treatment session approximately three 
weeks later in August 1968, the veteran was found to have 
good function of his ankle.  The separation examination, 
which was conducted in August 1968, demonstrated that the 
veteran's lower extremities were normal.  The service medical 
records, including the August 1968 discharge examination, are 
negative for complaints of, treatment for, or findings of a 
left hip disability.  

At a VA outpatient treatment session conducted in January 
2002, the veteran's chief complaint involved his blood 
pressure.  A physical examination demonstrated hip, ankle, 
and foot pain.  The examiner recommended, in pertinent part, 
that X-rays be taken of the veteran's left hip to rule out 
degenerative joint disease.  

At a VA joints examination completed in August 2002, the 
veteran's subjective complaints included pain, weakness, 
stiffness, swelling, heat and redness, giving way, locking, 
fatigability, and a lack of endurance.  He reported not 
receiving treatment for his ankle at that time.  He made no 
specific complaints concerning his left hip.  X-rays taken of 
the veteran's right ankle reflected mild osteoarthritis, 
osteolucency particularly in the distal fibula and tarsal 
bones (which also included osteoporotic change), and no 
evidence of a fracture or dislocation.  Following a physical 
examination, the examiner diagnosed a high-grade ankle 
strain.  No mention of left hip pathology was noted in this 
examination report.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
he developed a left hip disability as a resulted of his right 
ankle disorder.  Specifically, he has contended that, as a 
result of his now service-connected right ankle disorder, he 
has been unable to walk properly and that his improper gait 
has caused a left hip disability.  

Significantly, in the present case, the veteran has not been 
diagnosed with a left hip disability.  As the Board has 
previously discussed in this decision, the service medical 
records are negative for complaints of, treatment for, or 
findings of a left hip disorder.  The first evidence of a 
left hip complaint is dated in January 2002, when, at a VA 
outpatient treatment session, the veteran was found to have 
hip pain.  In this regard, the Board acknowledges that the 
examiner recommended that X-rays be taken of the veteran's 
left hip to rule out degenerative joint disease.  Subsequent 
VA medical records received indicate, however, that, while 
X-rays were taken of other joints, radiographic films were 
not taken of his left hip.  Furthermore, at the August 2002 
VA joints examination, the veteran made no complaints 
specifically concerning his left hip.  In addition, this 
evaluation did not demonstrate any pathology of the veteran's 
left hip.  

While post service clinical records note complaints of left 
hip pain, pain is not analogous to disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the 
claimant was seeking service connection for a neck disability 
and an increased rating for a low back disability.  On the 
issue of service connection, the Court held that pain alone 
without a diagnosed or identifiable underlying malady or 
condition did not constitute a disability for which service 
connection may be granted.  Subsequently, the Federal Circuit 
dismissed the issue of service connection stating it was 
precluded from reviewing the factual determinations of the 
Board or the Court.)  

Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of a 
diagnosed left hip disability.  Without competent evidence of 
a diagnosed left hip disorder, service connection for such a 
disability on a direct basis or as secondary to the 
service-connected right ankle disability cannot be granted.  
The preponderance of the evidence is, therefore, against the 
veteran's claim for service connection for a left hip 
disability, on a direct basis and as secondary to the 
service-connected right residuals of a right ankle sprain 
including traumatic arthritis, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  



ORDER

Service connection for a left hip disability, on a direct 
basis and as secondary to the service-connected residuals of 
a right ankle sprain including traumatic arthritis, is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



